

116 HRES 742 IH: Recognizing the continued success of the Food for Peace Act.
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 742IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Costa (for himself, Mr. Rouzer, Mr. Bishop of Georgia, Mr. Fortenberry, Ms. Fudge, and Mr. Marshall) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the continued success of the Food for Peace Act.
	
 Whereas, on July 10, 1954, President Dwight D. Eisenhower signed the Agricultural Trade Development and Assistance Act which created the Office of Food for Peace;
 Whereas the purpose of the Office of Food for Peace is to promote democratic values abroad, advance freedom and peace, and help to alleviate humanitarian crises throughout the world;
 Whereas the 2018 Global Nutrition Report reveals that 150,800,000 children under 5 years old worldwide are stunted as a result of malnutrition, 50,500,000 are severely malnourished, and 20,000,000 babies a year are born underweight;
 Whereas 16,400,000 children under 5 years old suffer from severe acute malnutrition (SAM) and require life-changing, ready-to-use therapeutic foods (RUTF), and Food for Peace is a major contributor to the United Nations Children's Fund (UNICEF) for the purchase of RUTF, helping UNICEF reach more than 4,100,000 children with treatment for SAM in 2018, and supporting RUTF needs in 31 countries around the world;
 Whereas undernutrition contributes to approximately 45 percent of deaths of children under 5 years old worldwide;
 Whereas large numbers of vulnerable and chronically food-insecure people reside in war-torn areas including Syria, South Sudan, Somalia, Nigeria, and Yemen;
 Whereas the United Nations Refugee Agency estimates that 6,600,000 people have been internally displaced in Syria, including 2,500,000 children, and 11,700,000 people are in urgent need of humanitarian assistance which includes 6,500,000 food-insecure people;
 Whereas the United Nations Refugee Agency estimates that 4,800,000 people have been displaced by the ongoing conflict in Yemen, and more than 24,000,000 Yemenis are in urgent need of humanitarian assistance, including over 20,000,000 in need of food;
 Whereas the United Nations Refugee Agency estimates that 15,000,000 Yemenis are on the brink of starvation and 400,000 children are suffering from extreme malnutrition;
 Whereas up to 7,100,000 people in South Sudan require humanitarian assistance, nearly all of whom are facing acute food insecurity and need lifesaving aid provided by the United States Agency for International Development (USAID) and other international donors;
 Whereas approximately 2,100,000 people in Somalia are in need of emergency food assistance due to high levels of food insecurity (IPC Phase 3 or higher) with the most affected areas including Awdal, Bari, Galgaduud, and Hiiraan;
 Whereas Nigeria, with the largest economy in Africa, still experiences massive income inequality, and almost half its population, more than 91,000,000 people, live in extreme poverty, and 3,000,000 people are severely food-insecure;
 Whereas nearly half of children under 5 years old in Guatemala are stunted due to malnutrition, and in some areas the percentage is much higher, making it the highest in the region;
 Whereas Latin America and the Caribbean are most vulnerable to a range of natural hazards including droughts, earthquakes, forest fires, floods, hurricanes, and volcanic eruptions which require robust humanitarian assistance, including food aid;
 Whereas hundreds of thousands of people who have fled Venezuela are now facing serious food shortages and other hardships, which risk both lives and the stability of the region;
 Whereas women and children are disproportionately affected by food shortages and political instability;
 Whereas the assistance provided by Food for Peace programs helps to address the root causes of mass migration of populations from poverty-stricken and food-insecure regions;
 Whereas long-standing cooperation between Food for Peace and the United Nations World Food Programme has led to millions of people receiving critical food aid around the world; and
 Whereas the largest recipients of Food for Peace aid in 2018 were the conflict-torn regions of Somalia, Ethiopia, Yemen, South Sudan, and Syria, all of which have large populations of refugees and other displaced persons whose lives have been irrevocably shattered by war and its aftermath: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms that—
 (A)Food for Peace is an essential component of global food security efforts; (B)Food for Peace is an expression of the generosity and goodwill of the people of the United States toward the world’s most vulnerable populations;
 (C)food insecurity stems from an array of factors, including military conflict, civil strife, economic instability, underdeveloped food production and market inclusion, corruption, and natural disasters;
 (D)Food for Peace helps to alleviate humanitarian needs stemming from conflict and natural disasters, helps to prevent the spread of disease and malnutrition among pregnant women and children under 5 years old, and can help to counteract cycles of violence; and
 (E)Food for Peace contributes to the spread and strengthening of American leadership worldwide through the investment of United States foreign aid and humanitarian assistance and is therefore a key component of American foreign policy;
 (2)commends the Food for Peace program for helping approximately 76,000,000 people in 59 countries in fiscal year 2018, including 68,000,000 people who received $3,200,000,000 in lifesaving emergency assistance and 8,000,000 people who received $430,000,000 in resilience-building development assistance;
 (3)commends Food for Peace for supporting vulnerable communities around the world in coping with crises as they make their journeys to self-reliance;
 (4)recognizes that— (A)United States foreign assistance helps create markets for American products by reducing poverty, increasing production, and creating broadly shared wealth in developing countries; and
 (B)humanitarian assistance helps countries and communities recover from serious disasters, crises, and emergencies, and puts them back on the road to prosperity; and
 (5)calls for continued prioritization of funding for Food for Peace programs— (A)to continue the mission of fighting global food insecurity;
 (B)to help to reduce the number of mothers who lack the adequate prenatal nutrition and the healthy foods to care for their children once they are born;
 (C)to help to reduce the number of infants and children facing the lifelong effects of malnutrition; (D)to reduce the number of infants and children dying from malnutrition-related causes around the globe;
 (E)to continue to support nonemergency resiliency-building efforts to address the root causes of hunger and reduce the need for future emergency assistance;
 (F)to maximize the economic and intellectual potential of local communities and global markets; (G)to support American values;
 (H)to provide for the basic human needs of food and nutrition and for critical development activities; (I)to affirm the continued commitment of the American people and their Government to helping some of the most vulnerable populations in the world at their times of greatest need;
 (J)to promote democratic values worldwide; and (K)to continue to support these principles as Food for Peace enters a new era as part of the proposed Bureau for Humanitarian Assistance, and to encourage alignment of food assistance with other forms of disaster relief and humanitarian aid to best help those in need.
				